Case 2:20-cv-08035-SVW-JPR Document 101-3 Filed 03/23/21 Page 1 of 5 Page ID #:717




  1   Kevin D. Hughes (Bar No. 188749)
      FOUNDATION LAW GROUP LLP
  2   1999 Avenue of the Stars, Suite 1100
      Los Angeles, CA 90067
  3   Tel: 424.253.1266
      Email: kevin@foundationlaw.com
  4
      Amiad Kushner (pro hac vice)
  5   Akushner@seidenlawgroup.com
      Jake Nachmani (pro hac vice)
  6   Jnachmani@seidenlawgroup.com
      Seiden Law Group LLPth
  7   469 Seventh Avenue, 5 Fl.
      New York, NY 10018
  8   Telephone: (646) 766-1914
      Facsimile: (646) 304-5277
  9
      Attorneys for Plaintiff/Counter-Defendant,
 10   Hong Liu
                          UNITED STATES DISTRICT COURT FOR
 11
                        THE CENTRAL DISTRICT OF CALIFORNIA
 12                                   WESTERN DIVISION
 13
      HONG LIU,
 14                Plaintiff,
                                             Case No: 2:20-cv-08035-SVW-JPR
 15

 16                       v.                 DISCOVERY MOTION
 17
      FARADAY&FUTURE INC.,                   DECLARATION OF JAKE NACHMANI
 18   SMART KINGLTD., JIAWEI                 IN OPPOSITION TO: DEFENDANTS’
      WANG, and CHAOYING DENG                MOTION TO COMPEL PLAINTIFF’S
 19
                                             PRODUCTION OF DOCUMENTS AND
 20                                          FURTHER RESPONSE TO
                   Defendants.
 21
                                             DEFENDANTS’ REQUEST FOR
                                             PRODUCTION, SET ONE
 22

 23   FARADAY&FUTURE INC.,                   Date: (Thursdays)
                                             Time: 10:00 A.M.
 24
                   Counterclaimant,          Place: Courtroom 690
 25                                          Judge: Hon. Jean P. Rosenbluth
                          v.                 Discovery Cut-Off Date: April 23, 2021
 26
      HONG LIU,                              Pre-Trial Conference: Waived
 27
                   Counter-Defendant.        Trial Date: June 8, 2021
 28
                                                  1
                                 DECLARATION OF JAKE NACHMANI
                                  CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 101-3 Filed 03/23/21 Page 2 of 5 Page ID #:718




  1
      I, Jake Nachmani, declare as follows:
  2
            1.     I am Counsel at the law firm of Seiden Law Group LLP, which is counsel
  3
      of record for Plaintiff/Counter-Defendant Hong Liu (“Plaintiff” or “Liu”) in the above-
  4
      captioned matter. I am admitted to practice before the courts of the State of New York,
  5
      and I am admitted pro hac vice in this matter.
  6
            2.     I submit this declaration in opposition to the Joint Stipulation Re:
  7
      Defendants’ Motion to Compel Plaintiff Hong Liu’s Production of Documents and
  8
      Further Response to Defendants’ Requests for Production (Set One) (the “Motion”).
  9
            3.     I make this declaration based on my own personal knowledge, and, if called
 10
      upon to do so, could and would testify competently thereto.
 11
            4.     On January 29, 2021, defendants Smart King Ltd. (“Smart King”), Jiawei
 12

 13
      Wang, and Chaoying Deng and Defendant and Counterclaimant Faraday&Future Inc.

 14
      (“FF,” and collectively “Defendants”) served their Requests for Production, Set One

 15
      (“Requests”) on Plaintiff, consisting of 53 requests for production.

 16         5.     On February 11, 2021, Plaintiff served Defendants with Plaintiff’s
 17   Requests for Production of Documents (First Set), Interrogatories, and Requests for
 18   Admission.
 19         6.     On February 16, 2021, by email counsel for Plaintiff served Plaintiff’s
 20   Responses and Objections to Defendants’ Requests and informed Defendants that
 21   Plaintiff’s counsel was interested in scheduling a meet and confer to discuss Plaintiff’s
 22   responses and forthcoming productions. That email is attached hereto as Exhibit 1.
 23         7.     On February 19, 2021 and pursuant to Local Rule 7-3, I emailed
 24   Defendants’ counsel informing them that Plaintiff intended to file a motion to dismiss
 25   FF’s Amended Counterclaim (ECF 83) (“Amended Counterclaim”).
 26         8.     On February 26, 2021, Defendants served Plaintiff with their Second Set of
 27
      Requests for Production of Documents, consisting of 30 document requests. Defendants
 28
                                                  2
                                 DECLARATION OF JAKE NACHMANI
                                  CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 101-3 Filed 03/23/21 Page 3 of 5 Page ID #:719




  1
      also served Plaintiff with Interrogatories (Set One). By that date, Defendants had served
  2
      Plaintiff with a total of 83 requests for production.
  3
            9.     The parties agreed to discuss the potential merits of Plaintiff’s potential
  4
      motion to dismiss the Amended Counterclaim on a conference call that was scheduled
  5
      for March 2, 2021.
  6
            10.    On March 2, 2021, the parties held that conference call during which I set
  7
      forth the various bases for Plaintiff’s to-be-filed motion to dismiss the Amended
  8
      Counterclaim. During that call, I also represented that Plaintiff would be producing
  9
      documents pursuant to Defendants’ Requests in the near future – and would continue to
 10
      make productions on a rolling basis. Topics discussed during the March 2, 2021
 11
      conference call were memorialized in an email dated that day and attached hereto as
 12

 13
      Exhibit 2.

 14
            11.    On March 9, 2021 and as discussed during the March 2, 2021 conference

 15
      call, Plaintiff produced his first round of documents responsive to Defendants’ Requests.

 16   That production consisted of 125 documents, comprised of 1174 pages.
 17         12.    On March 10, 2021 and in connection with a meet and confer concerning
 18   Plaintiff’s noticed 30(b)(6) deposition of Smart King, I confirmed to Defendants’
 19   counsel that Plaintiff would be making additional document productions; Defendants’
 20   counsel could not provide me with dates by which they would be producing documents
 21   pursuant to Plaintiff’s Requests for Production of Documents (First Set). The contents
 22   of that conversation were memorialized in an email dated, March 11, 2021 and attached
 23   hereto as Exhibit 3.
 24         13.    On March 15, 2021, having not heard back from Defendants’ counsel
 25   concerning the timing of Defendants’ document production, I emailed Defendants’
 26   counsel to inquire as to when Defendants would produce documents and whether their
 27
      productions would be done on a rolling basis, attached hereto as Exhibit 4.
 28
                                                  3
                                 DECLARATION OF JAKE NACHMANI
                                  CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 101-3 Filed 03/23/21 Page 4 of 5 Page ID #:720




  1
            14.    Later on March 15, 2021, Defendants made their first and only production
  2
      to date. That production consisted of only 116 documents, comprised of merely 418
  3
      pages. To date, Defendants have never confirmed whether they would be making any
  4
      additional productions of documents.
  5
            15.    On March 18, 2021, Plaintiff served Defendants with their Amended
  6
      Responses and Objections to Defendants’ Requests for Production of Documents
  7
      (“Amended Responses”). In the Amended Responses, Plaintiff’s counsel represented
  8
      (and confirmed what Plaintiff had represented in his initial Responses) that Plaintiff
  9
      would be producing documents responsive to 42 of Defendants’ 53 Requests and wanted
 10
      to meet and confer as to the remaining eleven Requests. In the Amended Responses,
 11
      Plaintiff’s counsel also represented that Plaintiff was not and would not withhold any
 12

 13
      responsive documents that were not protected by the attorney-client or work-product

 14
      privileges. In an email attaching the Amended Responses, I reiterated those same

 15
      representations and stated that Plaintiff would continue to make document productions

 16   on a rolling basis. The Amended Responses are attached hereto as Exhibit 5. The email
 17   attaching the Amended Responses is attached hereto as Exhibit 6.
 18         16.    Plaintiff’s counsel represents that, as to any documents withheld on the
 19   basis of attorney-client or work-product privileges, Plaintiff will generate a privilege log
 20   setting forth those documents. Plaintiff’s counsel will share that privilege log with
 21   Defendants’ counsel.
 22         17.    On March 19, Defendants served Plaintiff with their Third Set of Requests
 23   for Production of Documents and Requests for Admission. In total, Defendants have
 24   served Plaintiff with 114 requests for production, 81 requests for admission, and 13
 25   interrogatories.   Strikingly, despite having served 114 requests for production of
 26   documents on Plaintiff, Defendants have to date produced only 116 documents.
 27

 28
                                                  4
                                 DECLARATION OF JAKE NACHMANI
                                  CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 101-3 Filed 03/23/21 Page 5 of 5 Page ID #:721




  1
            18.   On March 22, 2021, Plaintiff made a second production of documents
  2
      responsive to Defendants’ Requests. That production consisted of 40 documents,
  3
      comprised of 167 pages. An email providing instructions for Defendants to access those
  4
      documents is attached hereto as Exhibit 7.
  5

  6               I declare under penalty of perjury that the foregoing is, to the best of my
  7   knowledge and belief, true and correct.
  8

  9   Dated:      New York, New York
 10               March 22, 2021
 11
                                                   SEIDEN LAW GROUP LLP
 12
                                                   /s/ Jake Nachmani
 13
                                                   Jake Nachmani
 14                                                469 Seventh Avenue, Fifth Fl.
 15
                                                   New York, NY 10018
                                                   jnachmani@seidenlawgroup.com
 16                                                (646) 766-1723
 17
                                                   Counsel for Plaintiff/Counter-
 18                                                Defendant Hong Liu
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 5
                                DECLARATION OF JAKE NACHMANI
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
